Citation Nr: 1627444	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-15 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a thyroid disorder.

5.  Entitlement to service connection for blepharitis.

6.  Entitlement to service connection for a bilateral foot disorder other than degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1992 to August 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The Veteran filed claims for service connection for urethritis, hematuria and gastroesophageal disease (GERD) and the medical evidence of record includes clinical findings of urethral strictures and peptic ulcer disease (PUD).  He has also filed claims for a skin condition diagnosed as dermatophytosis and a foot condition diagnosed as talipes cavus and the medical evidence of record includes clinical findings of hand eczema, dyshydrosis, onychomycosis, dermatitis, metatarsus adductus, bunionette deformity and plantar fasciitis.  The Board has therefore recharacterized the issues on appeal as listed on the first page, above.

The issues of entitlement to service connection for a skin disorder, a thyroid disorder, blepharitis and a bilateral foot disorder are addressed in the REMAND portion of the decision below and those matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current urethral strictures that were first demonstrated in active duty.

2.  The Veteran a current a current gastrointestinal disease, diagnosed as peptic ulcer disease, that was shown to a compensable degree within one year of service discharge.

3.  Current skin or thyroid disabilities or blepharitis have not been demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for urethral strictures have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for peptic ulcer disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 

3.  The criteria for service connection for a skin disease have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.317.

4.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.317.

5.  The criteria for service connection for blepharitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.317.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Provide Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in order to aid them in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO did not provide the Veteran with the required VCAA notice.  The question is whether the failure to provide the notice was prejudicial.  The claims that are being granted have been substantiated and no further notice or assistance is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claims being denied; the Veteran has been provided a number of documents that told him why his claims were being denied, what evidence was lacking (and by inference what evidence he should provide).  These came in the form of the rating decisions and statement of the case.  This notice was not provided prior to the initial adjudication and did not contain all of the details that VCAA notice is required to include; but the Veteran had months and years after these notices to submit evidence and argument and request a hearing.  In other words he had a meaningful opportunity to participate in the adjudication of his claim; as such the RO notice errors do not appear to be prejudicial.  Overton v. Nicholson, 20 Vet App 427 (2006).  Further, VCAA notice errors will not be found prejudicial, unless a party alleges prejudice with considerable specificity.  Sanders v. Shinseki, 556 U.S. 129 (2009).  Here there has been no allegation of prejudice.

The VCAA requires that VA provide assistance in obtaining relevant evidence; including relevant service department records and records of post service VA and non-VA treatment.  38 U.S.C.A. § 5103A(b), (c).  The Veteran has not reported, and the record does not otherwise suggest, that there is outstanding relevant evidence. 

While the Board is remanding the foot disability claim for efforts to obtain records of reported in service podiatry treatment; there have been no reports of any missing service treatment records pertaining to the issues being denied.  The Veteran was afforded an examination for these claimed conditions in August 2013.  There is no indication of further assistance that would be reasonably likely to assist the Veteran in substantiating the claims for service connection for skin disease, a thyroid disorder or blepharitis.

Service Connection Criteria

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) the existence of a current disability; (2) a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and provides the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Genitourinary Disability

The Veteran is seeking service connection for a genitourinary disorder and for a gastrointestinal disorder.  The Veteran submitted his claims in May 2013, and he has stated that the claimed conditions were initially manifested while he was on active duty.  

Service connection for certain chronic diseases (including peptic ulcer disease) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).
A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Blood in the urine and pain are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's service medical treatment records reveals that he was treated on multiple occasions, beginning in 2004, for complaints of blood in his urine (hematuria) and urethritis.  He was diagnosed with urethral strictures and underwent cystoscopies with stricture dilation on three occasions.  Laboratory testing of his urine was accomplished on January 25, 2012, and the results were positive for blood and leukocyte esterase.  Microscopic examination of the Veteran's urine at that time also revealed the presence of red and white blood cells.  He underwent a service separation examination in March 2012; the examiner included a diagnosis of urethral strictures and noted that the condition has been manifested for years by intermittent dysuria and hematuria.  

The examiner who provided the August 2013 VA examination erroneously reported that the Veteran had never had urethral stricture and did not report a current disability.  Because of the inaccurate history, the opinion is of little probative value.

In April 2014, the Veteran stated that he still experienced blood in his urine.  The Veteran's hematuria and urethritis were clinically associated in service with his diagnosis of urethral strictures.  He has provided competent evidence of ongoing hematuria.  These reports satisfy the requirements for a current disability and nexus to service.  The criteria for service connection are satisfied and the claim is granted.

Gastrointestinal Disability

The Veteran complained of gastrointestinal symptoms while in service and has reported the same problem post-service.  
Peptic ulcers are a chronic disease listed in 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309.  The VA examination conducted on August 21, 2013, was within one year of the Veteran's discharge from service on August 31, 2012.  The examiner found current peptic ulcer disease.  Peptic ulcers are shown to a compensable degree, if mild with recurrent symptoms once or twice yearly.  The symptoms reported on the examination show a disability that was present to at least that degree.  There is no evidence to rebut the presumption of service connection.  Accordingly, the criteria for service connection are met.

Therefore, with resolution of reasonable doubt in the Veteran's favor, service connection for a gastrointestinal disability, currently diagnosed as peptic ulcer disease, is granted.

Skin Disease, a Thyroid disorder and Blepharitis.

Service treatment records show that the Veteran completed a health questionnaire in January 2003 in which he denied a history of skin problems.  He was seen on a number of occasions during 2005 in a dermatology clinic when he was found to have dermatitis, dermatophytosis and keratoderma.  In February 2005, it was reported that he had dermatitis manifested by scaling of the hands.  This was thought to be attributable to exposure to detergents.  The remainder of the service treatment records, including the March 2012 retirement examination and medical history contain no findings referable to a skin condition.

At the August 2013, VA examination the Veteran reported that dermatophytosis had started in 1995 and remained the same.  He had had no treatment in the past 12 months.  The examiner found no current skin condition.  There have been no further reports of a skin condition.


Blepharitis is a condition that causes inflammation of the eye lids.  Facts About Blepharitis; National Eye Institute of the National Institute of Health, August 2009; www.nih.gov/health/blepharitis/blepharitis.  Service treatment records show no abnormalities of the eyelids and eye examinations, such as ones in January 1990 and January 2005, in which the lids were reported to be normal.  The Veteran was found to have pinguecula and associated dry eyes, but service connection has been established for that disability.

At the August 2013 examination, the Veteran reported the onset of dry eye syndrome, pinguecula and blepharitis in 2003 that began with dry itchy eyes.  On examination the eye lids were normal.  At a VA eye examination in June 2014, no abnormality of the eye lids was reported.  

Service treatment record show no complaints or findings referable to a thyroid disorder.  On the March 2013 retirement physical, TSH was found to be at the low end of the normal range, but T4 was normal and the Veteran was found to be clinically euthyroid (i.e had a normal thyroid).  Testing was to be repeated, but does not appear to have been done.

At the August 2013 examination, the Veteran reported that he had no history of thyroid disorders.  The examiner found no indications of current thyroid disorder.  Laboratory testing was conducted, but the examiner concluded that there was no thyroid pathology on which to base a diagnosis.

Since the August 2013 examination, the Veteran has reported no treatment or symptoms referable to a skin deesse, thyroid disorder or blepharitis.  He and his representative have submitted no specific contentions referable to these conditions.

This record clearly shows no current skin disease, thyroid disorder, or blepharitis.  The Veteran denied any thyroid disorder on the August 2013 examination and there is no other evidence of such a disorder.  Although he did report a history of blepharitis at the August 2013 examination, his reported symptoms related to the already service connected dry eye and pinguecula.  When examined his eye lids have always been reported as normal and there is no other evidence of an abnormality of the eye lids.

The Veteran did report current dermatophytosis at the August 2013 examination, but that disorder was not found on the actual examination and the Veteran reported no specific current symptoms or treatment.  His reported history is less probative than the actual observations of the medical professional on examination.  There have been no subsequent reports of a skin condition.  

The Veteran may have had service in the Southwest Theater of Operations during the Persian Gulf War era.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Under these sections, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection would not be warranted under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; because the record does not show objective signs or symptoms of skin disease, thyroid disorder, or blepharitis since service.  As such the evidence is against service connection for a skin disease, thyroid disorder or blepharitis.  Reasonable doubt does not arise and these claims are denied.


ORDER

Entitlement to service connection for urethral strictures is granted.

Entitlement to service connection for peptic ulcer disease is granted. 

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a thyroid disorder is denied

Entitlement to service connection for blepharitis is denied.


REMAND

In this case, the Veteran was never sent any VCAA notice letter whatsoever.  As discussed above this defect may not be prejudicial, but since the foot claim is being remanded for other reasons, there is an opportunity to provide the notice.

While the Veteran's service medical treatment records are included in the evidence of record, it appears that they are not complete in that the report from the March 2012 service separation makes reference to a podiatry clinic visit in June 2011, a scanogram conducted in April 2009, and the provision of a heel lift by podiatry, but the associated reports are not included in the evidence of record.  Therefore, it appears that there are missing pertinent records.

The Veteran is service-connected for degenerative joint disease (DJD) of the feet.  He has also been diagnosed as having talipes cavus, metatarsus adductus, a bunionette deformity and plantar fasciitis in both feet.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The record raises the possibility that the non-service connected foot disabilities are related to the service connected disability.

The case is REMANDED for the following: 

1.  Provide the Veteran with a VCAA notice letter pertaining to the foot disability claim that addresses presumptive service connection, direct service connection and secondary service connection, to include by way of aggravation.

2.  Obtain the Veteran's service podiatry records dated between April 2009 and June 2011, to include a podiatry clinic visit in June 2011, a scanogram conducted in April 2009, and the provision of a heel lift.  Efforts to obtain these records must continue until they are obtained; unless it is reasonably certain they do not exist or that further efforts would be futile.

3.  Then schedule the Veteran for an examination by a podiatrist or physician to determine whether any current foot disability is related to service or the service connected degenerative joint disease in the feet.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary should be performed. 

The examiner must consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any claimed disorder found.  The examiner should note that the claims file was reviewed.

(a) Did any foot disability (other than DJD) shown at any time since service have its onset in service; or is it otherwise the result of a disease or injury in service?

The examiner must discuss the diagnoses of record to include bilateral talipes cavus, metatarsus adductus, bunionette deformity and plantar fasciitis and state which, if any, are of congenital or developmental origin.

The examiner should consider whether the Veteran's reports, if accepted would be sufficient to link a current foot disability to service; and if so, whether there is any medical reason for rejecting those reports.

(b) If any current foot condition is congenital; is it a defect (static and incapable of aggravation) or a deesse (capable of worsening)?

(e) Was any foot disability shown at any time since service; caused or aggravated by the service-connected bilateral DJD of the feet?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In assessing the relative likelihood as to origin and etiology of the condition(s) specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that each claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the doctor must clearly and specifically so specify in the report, and explain why this is so. In this regard, if the doctor concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the doctor must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


